UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee ee ee Ee a eee x
: 19¢VvV9675 (DLC)
LISA LAVELLE, :
Plaintiff, : ORDER
-y- :

 

 

DOC UMENT

Defendant. > fle: ny +
7 OER CALLY FILPr

Snaet

   

ACKERMAN INSTITUTE FOR THE FAMILY, : USDC SDNY |
|
|

DENISE COTE, District Judge:

IT IS HEREBY ORDERED that the in-person conference
scheduled for Friday, March 13 at 3:30 p.m. will be held
telephonically. Counsel for the plaintiff shall have all
parties on the line and call chambers at 212-805-0202.
Principal trial counsel must participate in the telephone
conference.

Dated: New York, New York
March 10, 2020

fais bec

VIDENISE COTE
United Btates District Judge

 
